t c memo united_states tax_court christina m fitzpatrick petitioner v commissioner of internal revenue respondent docket no 9433-13l filed date keith howard johnson adam l heiden and michael p tyson for petitioner anne m craig lauren b epstein and peter t mccary for respondent memorandum opinion vasquez judge this case is before the court on petitioner’s motion for an award of administrative and litigation costs pursuant to sec_7430 and rule the parties agree that a hearing on the motion is not required accordingly we rule on petitioner’s motion on the basis of the parties’ submissions and the existing record see rule a the portions of our opinion on the merits in the instant case fitzpatrick v commissioner tcmemo_2016_199 that are relevant to our disposition of this motion are incorporated by this reference the issues we must decide are whether petitioner is entitled to recover administrative and litigation costs and if so whether the amount of costs claimed is reasonable background petitioner was the subject of a_trust fund recovery penalty tfrp investigation arising from unpaid employment_taxes petitioner was interviewed by a revenue_officer who subsequently issued a letter proposing assessment of the tfrps against her petitioner however never received the letter respondent subsequently assessed the liability and began collection actions petitioner requested a collection_due_process cdp hearing where she was allowed to challenge her underlying liability ie challenge whether she was liable unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure for the tfrps because she had not had a prior opportunity to dispute the liability with the irs office of appeals appeals during the cdp hearing specifically on date petitioner submitted a sec_7430 qualified_offer the settlement officer neither accepted nor rejected the qualified_offer and he instead allowed it to lapse the settlement officer issued a notice_of_determination stating that petitioner was liable for the tfrps after petitioner filed a petition seeking review of the determination we reviewed the case de novo and held that petitioner was not liable for the tfrps petitioner subsequently moved for an award of administrative and litigation costs discussion i whether petitioner is entitled to an award of administrative and litigation costs sec_7430 permits the award of reasonable administrative and litigation costs to a taxpayer in an administrative or court_proceeding brought against the united_states in connection with the determination of any_tax interest or penalty under the code an award of reasonable administrative or litigation costs may be made where the taxpayer is the prevailing_party the taxpayer did not unreasonably protract the proceedings the amount of the costs requested is reasonable and the taxpayer exhausted the administrative remedies available to her sec_7430 and c respondent concedes that all requirements are met except for the prevailing_party requirement to qualify as a prevailing_party a taxpayer must establish that she substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues presented and meets the applicable net_worth requirement sec_7430 however even if the taxpayer meets these requirements she will not be treated as a prevailing_party if the commissioner establishes that his position in the proceeding was substantially justified see sec_7430 even if the commissioner can establish that his position was substantially justified a taxpayer can still be considered a prevailing_party if she makes a qualified_offer and the liability of the taxpayer pursuant to the judgment in the proceeding is equal to or less than the liability of the taxpayer which would have been so determined if the united_states had accepted the qualified_offer sec_7430 this rule applies regardless of whether the commissioner’s position in the proceeding is substantially justified id 117_tc_48 aff’d 55_fedappx_476 9th cir costs recoverable under the qualified_offer_rule only include those costs incurred on or after the date of the last qualified_offer sec_301_7430-7 proced admin regs for all other claimed costs the commissioner may assert his substantial justification defense pursuant to the general prevailing_party rule_of sec_7430 respondent agrees that petitioner meets the net_worth requirements and substantially prevailed with respect to the amount in controversy and the most significant issue presented respondent also agrees that petitioner submitted a qualified_offer on date and that her liability pursuant to our opinion was less than the amount of the qualified_offer consequently respondent concedes that petitioner was a prevailing_party pursuant to sec_7430 for costs incurred on and after date the date that petitioner submitted her qualified_offer respondent maintains however that his position was substantially justified and that petitioner should therefore not recover administrative costs incurred before date in general the commissioner’s position is substantially justified if on the basis of all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably see 487_us_552 89_tc_79 aff’d 861_f2d_131 5th cir the commissioner’s position may be substantially justified even if incorrect if a reasonable person could think it correct 108_tc_430 quoting underwood u s pincite n the commissioner’s eventually conceding or losing a case does not establish that his position was not reasonable 92_tc_760 in evaluating the commissioner’s justification we must first identify when the commissioner took a position and then decide whether the position taken from that point was substantially justified the commissioner’s position in an administrative_proceeding is determined on the earlier of the date of receipt by the taxpayer of the decision of appeals or the date of the notice_of_deficiency see sec_7430 respondent’s position was therefore established when the settlement officer issued the notice_of_determination determining that petitioner was a responsible_person who willfully failed to pay over taxes respondent argues that the settlement officer’s determination was substantially justified because the administrative record shows that petitioner invested money in the business opened the business’ bank account as secretary for the corporation maintained signatory authority over the bank account signed checks for the corporation monitored the corporation’s bank account contracted with paychex to provide payroll services and directed and or authorized spending by the general manager we have reviewed the administrative record and agree with respondent that a reasonable person could conclude that many of the above items were true we also agree that under those circumstances a reasonable person could conclude that petitioner was liable for the tfrps accordingly we hold respondent’s position was substantially justified for the period up until the qualified_offer was made we note however that our ruling on substantial justification is based only on the information in the administrative record--ie the information available to the settlement officer when he made his determination the court by contrast had the benefit of a seven-day trial where numerous witnesses were under oath and subject_to cross-examination it was under these circumstances that we were able to determine that petitioner was not liable for the tfrps in order for a taxpayer to be held liable for tfrps she must be a responsible_person who willfully failed to pay over the trust_fund_taxes at issue sec_6672 indicia of responsibility include the holding of corporate office control_over financial affairs the authority to disburse corporate funds stock ownership and the ability to hire and fire employees 828_f2d_1499 11th cir in fitzpatrick v commissioner tcmemo_2016_199 we found that much of the information in the administrative record was either misleading or false the administrative record comprised the revenue officer’s investigatory continued ii whether petitioner’s claimed costs are reasonable in amount now that we have determined that petitioner is entitled to recover costs incurred from the date the qualified_offer was submitted we must next determine whether the claimed costs are reasonable in amount an award of attorney’s fees under sec_7430 is generally limited to a statutory rate4 unless the court determines that a special factor such as the limited availability of qualified attorneys for such proceeding the difficulty of the issues presented in the case or the local availability of tax expertise justifies a higher rate sec_7430 petitioner argues that she should be entitled to recover costs in excess of the statutory cap because of various special factors including mr johnson’s tax continued notes along with prior submissions from james stamps the president of the corporation and kris chislett the business’ general manager while petitioner submitted a narrative and affidavits to the settlement officer supporting her position the misinformation provided by mr chislett mr stamps and the revenue_officer was enough for a reasonable person to conclude that petitioner was liable for the tfrps an award for fees incurred in is limited to dollar_figure per hour revproc_2011_52 sec_3 2011_45_irb_701 an award for fees incurred in and is limited to dollar_figure per hour revproc_2012_41 sec_3 2012_45_irb_539 revproc_2013_35 sec_3 2013_47_irb_537 an award for fees incurred in and is limited to dollar_figure per hour revproc_2014_61 sec_3 2014_47_irb_860 revproc_2015_53 sec_3 2015_44_irb_615 revproc_2016_55 sec_3 2016_45_irb_707 controversy expertise the limited number of tax controversy attorneys in the jacksonville area the difficulty of the case and respondent’s unreasonable litigating position respondent counters that petitioner should be limited to the statutory cap because she has not established that a special factor exists to award an enhanced rate we will review each of the special factors petitioner claims for fee enhancement a limited availability of qualified attorneys petitioner first argues that there were a limited number of qualified attorneys available to represent her in order to recover under this special factor the taxpayer must show that the number of competent attorneys in the area was so limited that taxpayers with valid claims were otherwise unable to secure representation see 43_f3d_172 5th cir petitioner submitted an affidavit from another jacksonville tax controversy attorney david ferebee who avers that apart from petitioner’s attorneys there were around four other attorneys who could have represented petitioner we recognize that two of those attorneys represented mr chislett and mr stamps and would have therefore been ineligible to represent petitioner however the fact that two attorneys remained indicates that there were sufficient attorneys in the area who were available to represent petitioner furthermore notwithstanding mr ferebee’s assertions we take judicial_notice of the fact that numerous other attorneys were listed as counsel to various taxpayers at the same date trial session where this case was first tried this fact indicates that there are likely more tax controversy attorneys in the area than the several identified by mr ferebee consequently we find that this factor does not support a departure from the statutory rate b tax expertise petitioner next argues that mr johnson was exceptionally qualified to prosecute this case mr johnson is certainly a qualified attorney he is board certified in taxation and has practiced in the area of tax controversy for over years including years with the office_of_chief_counsel however courts generally do not recognize knowledge in tax as a factor leading to enhanced recovery see powers v commissioner f 3d pincite huffman v commissioner 978_f2d_1139 9th cir aff’g in part and rev’g in part tcmemo_1991_144 936_f2d_736 2d cir aff’g in part and rev’g in part 93_tc_256 images in motion of el paso inc v commissioner tcmemo_2006_19 slip op pincite rather a special factor in this context means a nonlegal or technical ability possessed by the attorney powers v commissioner f 3d pincite because petitioner failed to establish that mr johnson possesses nonlegal or technical abilities apart from his expertise in tax law this factor does not support a departure from the statutory rate c difficulty of the issues petitioner’s next argument in support of an enhanced recovery is that this was not a simple case to try we disagree the law in the tfrp area is well established consequently this factor does not support a departure from the statutory rate d undesirability of the case petitioner’s next argument for enhanced recovery is that she could not afford to litigate this case and that few law firms would have made similar arrangements to continue to absorb significant attorney’s fees and costs with only limited money coming in petitioner cites no authority that this is a factor courts have generally considered however the supreme court has held that the undesirability of the case is not a special factor warranting a departure from the statutory cap underwood u s pincite interpreting u s c sec d a ii because petitioner’s argument is clearly rooted in the the reasoning employed by the courts under the attorney’s fee provision of the equal_access_to_justice_act eaja applies equally to review under section continued undesirability of the case we reject petitioner’s assertion that it is a factor supporting enhanced recovery e unusually litigious position finally petitioner cites 863_f2d_759 11th cir and argues that she is entitled to an enhanced recovery because respondent took an unusually litigious position in prosecuting this case in jean the court_of_appeals for the eleventh circuit reviewed a district court’s decision which had enhanced an award of attorney’s fees according to numerous factors id the court_of_appeals rejected each of the special factors for being inconsistent with the eaja and the supreme court’s holding in underwood id the court_of_appeals remanded the case and advised the district_court that it should be free to approach this question of special factors enhancements anew and consider potential special factors that would be consistent with underwood and the court of appeals’ opinion including whether the government’s unusually litigious position in this case might constitute a special factor id pincite continued huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_144 since jean was decided several courts including this court have considered the court of appeals’ question whether a party’s taking an unusually litigious position is a factor supporting enhanced recovery most of the courts have concluded that an unusually litigious position cannot be considered a special factor because it would amount to an impermissible award of punitive_damages contrary to the statute and to principles of sovereign immunity 200_f3d_351 5th cir aff’g tcmemo_1998_176 see also 936_f2d_736 2d cir dixon v commissioner tcmemo_2006_97 slip op pincite we agree with the court_of_appeals for the fifth circuit which reviewed the legislative_history of sec_7430 and stated that congress intended the statutory rate to be sufficient to provide private parties with incentives to ‘defend against unreasonable government action ’ estate of cervin v commissioner f 3d pincite quoting h_r rept no 96th cong 2d sess an argument that the commissioner was unusually litigious does not explain why a departure from the statutory rate is appropriate it merely explains why there may those cases however generally rely on the fact that there was previously a threshold determination that the government’s position was not substantially justified the case before us is different because petitioner’s qualified_offer precludes us from determining at least during the litigation phase whether respondent’s position was substantially justified be an increase in the number of hours required to litigate the case id we agree with this reasoning and therefore reject petitioner’s assertion that an unusually litigious position is a special factor supporting enhanced recovery in sum we find that petitioner has not established any factor leading to an enhanced recovery therefore petitioner is limited to recovering her costs at the statutory rate iii mr johnson’s billing records petitioner submitted a spreadsheet itemizing costs incurred from date through date as stated supra section i petitioner is not entitled to recover costs incurred before the submission of the qualified_offer ie costs incurred from january through date of the remaining costs respondent takes issue with several line items respondent objects to costs incurred in researching libel and slander statutes filing a form_843 claim_for_refund and request for abatement filing a form 656-l offer_in_compromise doubt as to liability submitting a freedom_of_information_act foia request and representing petitioner’s husband first the line items that respondent identified related to the libel and slander research the form_843 and the form 656-l all relate to costs incurred before the filing of the qualified_offer and are therefore not recoverable for the reason stated supra section i second petitioner failed to address respondent’s objection to the foia- related costs therefore we find that she concedes that issue and that those items are not subject_to reimbursement finally respondent states without identifying any specific line items that many of the billing statements refer to actions taken on behalf of petitioner’s husband who was not a party to this case or the cdp hearing that preceded it we have reviewed the spreadsheet and as best we can determine respondent is referring to several entries for costs incurred for clients in the plural or client husband however the subject matter immediately adjacent to these entries clearly indicate that the costs were related to petitioner and not to petitioner’s husband this makes sense because mr johnson’s representation of petitioner’s husband was limited to the period during the revenue officer’s investigation the revenue_officer eventually determined that a tfrp assessment should not be proposed against petitioner’s husband therefore petitioner’s husband was no longer in need of mr johnson’s services by the time the costs at issue were incurred iv conclusion we award petitioner her claimed costs incurred from date through date limited to the statutory caps and subject_to removal of the foia costs given that respondent does not object to petitioner’s estimate of dollar_figure for additional costs incurred at the capped rate after the filing of her motion we also award that amount therefore we find that petitioner is entitled to a total award of dollar_figure in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued we removed hours in fees incurred date and hours in fees incurred march we also removed dollar_figure in expense recovery for foia-related photocopies and postage
